--------------------------------------------------------------------------------

EXHIBIT 10.9
 
DEBT PURCHASE AGREEMENT
 
This Debt Purchase Agreement (the "Agreement") made as of this 4th day of
November, 2013, by and between the GEL Properties, LLC (the "Buyer") and The
Marie Baler Foundation (the "Seller").
 
1.      PURCHASE AND SALE OF THE CONVERTIBLE NOTE
 
Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller hereby sells, assigns and transfers to the Buyer and the
Buyer agrees to purchase from the Seller the "Transferred Rights" of the Seller
and all rights thereto, free and clear of all liens, claims, pledges, mortgages,
restrictions, obligations, security interests and encumbrances of any kind,
nature and description. Transferred Rights shall mean all rights with respect to
$20,000 in principal (the "Assigned Portion") under that convertible promissory
note in the amount of $147,062.00 issued by Titan Iron Ore Corp. ("Borrower" or
"Company") on October 18, 2012 and currently outstanding in the amount of
$147,062.00, a true and correct copy which has been provided to New Venture
Attorneys, P.C. (the "Note"). The Assigned Portion of the Note has been amended
by the Company on November 4, 2013 to read substantially in the form attached
hereto as Exhibit A. By its signatures hereto the Borrower accepts the
assignment of the Transferred Rights to Buyer and agrees that Buyer may convert
the Transferred Rights into shares of the Company's common stock.
 
2.      CONSIDERATION
 
The purchase price for the Assigned Portion of the Note shall be the Buyer's
payment of Twenty Thousand Dollars ($20,000.00) to the Seller, less One Thousand
($1,000) in legal fees which are paid by the Buyer, for a total net purchase
price to the Seller of $19,000.00 (the "Purchase Price").
 
3.      CLOSING
 
The closing of the transactions contemplated by this Agreement (the "Closing")
shall take place simultaneously with the delivery of the Purchase Price via wire
transfer of immediately available funds against the assignment of the Note. The
funds will be wired as set forth in Exhibit B.
 
4.      REPRESENTATIONS AND WARRANTIES OF SELLER The Seller hereby represents
and warrants to the Buyer as follows:
 
4.1         Status of the Seller and the Note. The Seller is the beneficial
owner of the Note, and the Note is free and clear of all mortgages, pledges,
restrictions, liens, charges, encumbrances, security interests, obligations or
other claims. The Note is currently outstanding and Seller is informed by
Company that the Note represents a bona fide debt obligation of the Company.
 
4.2         Authorization; Enforcement. (I) Seller has all requisite corporate
power and authority to enter into and perform the Agreement and to consummate
the transactions contemplated hereby and to sell each Note, in accordance with
the terms hereof, (ii) the execution and delivery of this Agreement by the
Seller and the consummation by it of the transactions contemplated hereby
(including, without limitation, the sale of the Note to the Buyer) have been
duly authorized by the Seller and no further consent or authorization of the
Seller or its members is required, (iii) this Agreement has been duly executed
and delivered by the Seller, and (iv) this Agreement constitutes a legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors'
rights and remedies or by other equitable principles of general application.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
4.3          No Conflicts.The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller of the transactions
contemplated hereby (including, without limitation, the sale of the Note to the
Buyer) will not (1) conflict with or result in a violation of any provision of
its certificate of formation or other organizational documents, or (ii) violate
or conflict with or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, note, bond, indenture or other
instrument to which Seller are a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations and regulations of any self-regulatory
organizations to which Seller are subject) applicable to Seller or the Note is
bound or affected. The Seller is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.
 
4.4          Title; Rule 144 Matters. Seller has good and marketable title to
the Note, free and clear of all liens, restrictions, pledges and encumbrances of
any kind. Seller is not an "Affiliate" of the Company, as that term is defined
in Rule 144 of the Securities Act of 1933, as amended (the "1933 Act"), as such
Buyer will be able to track the holding period of the Seller.
 
4.5          Consent of the Company.
 
(i)          The Company, as evidence by its signature at the foot of this
Agreement, hereby represents and warrants that, upon delivery to the Company of
the Note, the Company shall promptly cause to be issued to and in the name of
Buyer one of more new executed Notes in the aggregate amount of $20,000.00) but
otherwise having the sale terms (including, but not necessarily limited to,
referring to the original issue date) as in the Note. The Note may contain the
same restrictive legend as provided in the original Note, but no stop transfer
order. The Note is currently outstanding in the entire amount stated and
represents a bona fide debt obligation of the Company.
 
(ii)          The signature by the Company also represents the Company's
agreement to treat Buyer as a party to, and having all the rights of the Seller
with respect to the Transferred Rights.
 
5.      REPRESENTATIONS, WARRANTIES AND ACKNOWLEDGEMENTS OF THE BUYER. The Buyer
hereby represents warrants and acknowledges to the Seller as follows:
 
 

 
 
2

--------------------------------------------------------------------------------

 

 
5.1          Sophisticated Investor. The Buyer has sufficient knowledge and
experience of financial and business matters, is able to evaluate the merits and
risks of the partial purchase of the Note and has had substantial experience in
previous private and public purchases of securities.
 
5.2          Authorization; Enforcement. (i) Buyer has all requisite corporate
power and authority to enter into and perform the Agreement and to consummate
the transactions contemplated hereby and to purchase each Note, in accordance
with the terms hereof, (ii) the execution and delivery of this Agreement by the
Buyer and the consummation by it of the transactions contemplated hereby
(including, without limitation, the purchase of the Note by the Buyer) have been
duly authorized by the Buyer and no further consent or authorization of the
Buyer or its members is required, (iii) this Agreement has been duly executed
and delivered by the Buyer, and (iv) this Agreement constitutes a legal, valid
and binding obligation of the Buyer enforceable against the Buyer in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies or by other equitable principles of general application.
 
5.3          No Conflicts. The execution, delivery and performance of this
Agreement by the Buyer and the consummation by the Buyer of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of its certificate of formation or other organizational documents, or
(ii) violate or conflict with or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, note, bond, indenture
or other instrument to which Buyer is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which Buyer is subject) applicable to Seller or the Note is
bound or affected. The Buyer is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court,
governmental agency, regulatory agency, self-regulatory organization or stock
market or any third party in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof.
 
6.      MISCELLANEOUS
 
6.1          Binding Effect; Benefits. This Agreement shall inure to the benefit
of, and shall be binding upon, the parties hereto and their respective
successors and permitted assigns. Except as otherwise set forth herein, this
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto. Except as otherwise set forth herein, nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by any reason
of this Agreement.
 

 
 
3

--------------------------------------------------------------------------------

 
 
 
6.2          Notices. All notices, requests, demands and other communications
which are required to be or may be given under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person, or
transmitted by telecopy or telex, or upon receipt after dispatch by certified or
registered first class mail, postage prepaid, return receipt requested, to the
party to whom the same is so given or made, at the following addresses (or such
others as shall be provided in writing hereafter):
 

 
(a) 
If to the Buyer to:
 
GEL Properties, LLC
16192 Coastal Highway
Lewes, DE, 19958
Attn: Morris Lichtenstein

 

 
(b) 
If to the Seller to:
 
The Marie Baier Foundation
6 E. 87th St.
New York, NY 10187

 
6.3          Entire Agreement. This Agreement constitutes the entire agreement
and supersedes all prior agreements and understandings, oral and written,
between the parties hereto with respect to the subject matter hereof.
 
6.4          Further Assurances. After the Closing, at the request of either
party, the other party shall execute, acknowledge and deliver, without further
consideration, all such further assignments, conveyances, endorsements, deeds,
powers of attorney, consents and other documents and take such other action as
may be reasonably requested to consummate the transactions contemplated by this
Agreement.
 
6.5          Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not be deemed to be part of
this Agreement or to affect the meaning or interpretation of this Agreement.
 
6.6          Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument.
 
6.7          Governing Law. This Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of New York, without giving effect to the conflicts of law
principles thereof.
 

 
 
4

--------------------------------------------------------------------------------

 

 
6.8          Severability. If any term or provision of this Agreement shall to
any extent be Invalid or unenforceable, the remainder of this Agreement shall
not be affected thereby, and each term and provision of the Agreement shall be
valid and enforced to the fullest extent permitted by law.
 
6.9          Amendments, This Agreement may not be modified or changed except by
an Instrument or instruments in writing executed by the parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
 

 
BUYER:
 
GEL Properties, LLC
 
By:________________________
Sam Eisenberg, Managing Member
 
SELLER:
 
THE MARIE BAIER FOUNDATION.
 
By:   /s/ John F. Baier                       
 
Title: John F. Baier - President       

 
 
ACCEPTED AND AGREED:
 
TITAN IRON ORE CORP.
 
By: /s/ Frank Garcia                                         
            Frank Garcia, CFO
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES
ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF
THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN SECURED BY SUCH SECURITIES.
 
Original Issue Date: October 18, 2012
 
$147,062
 
TITAN IRON ORE CORP.
5% CONVERTIBLE DEBENTURE
 
THIS DEBENTURE is one of a series of duly authorized and validly issued 5%
Convertible Debentures of Titan Iron Ore Corp., a Nevada corporation, (the
"Company"), having its principal place of business at 3040 N. Campbell Avenue,
#110, Tucson, Arizona, designated as its 5% Convertible Debenture (this
debenture, the "Debenture" and, collectively with the other debentures of such
series, the "Debentures").
 
FOR VALUE RECEIVED, the Company promises to pay to the order of The Marie Baier
Foundation or its registered assigns (the "Holder"), or shall have paid pursuant
to the terms hereunder, the principal sum of $147,062 on or before October 18,
2013 (the "Maturity Date") or such earlier date as this Debenture is required or
permitted to be repaid as provided hereunder, and to pay interest to the Holder
on the aggregate unconverted and then outstanding principal amount of this
Debenture in accordance with the provisions hereof. This Debenture is subject to
the following additional provisions:
 
Section 1.   Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture, (a) capitalized terms not otherwise defined
herein shall have the meanings set forth in the Purchase Agreement and (b) the
following terms shall have the following meanings:
 
"Alternate Consideration" shall have the meaning set forth in Section 5(e).
 
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
"Bankruptcy Event" means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.
 
"Base Conversion Price" shall have the meaning set forth in Section 5(b).
 
"Business Day" means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.
 
"Change of Control Transaction" means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or "group" (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 51% of the
voting securities of the Company (other than by means of conversion or exercise
of the Debentures and the Securities issued together with the Debentures), or
(ii) the Company merges into or consolidates with any other Person, or any
Person merges into or consolidates with the Company and, after giving effect to
such transaction, the stockholders of the Company immediately prior to such
transaction own less than 51% of the aggregate voting power of the Company or
the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
51% of the aggregate voting power of the acquiring entity immediately after the
transaction.
 
"Conversion Date" shall have the meaning set forth in Section 4(a). "Conversion
Price" shall have the meaning set forth in Section 4(b).
 
"Conversion Shares" means, collectively, the shares of Common Stock issued or
issuable upon conversion of this Debenture in accordance with the terms hereof,
including without limitation shares of Common Stock issued or issuable as
interest or in payment of principal hereunder or as damages under the
Transaction Documents.
 
"Debenture Register" shall have the meaning set forth in Section 2(c).
 
 
 
 
A-2

--------------------------------------------------------------------------------

 

 
"Dilutive Issuance" shall have the meaning set forth in Section 5(b).
 
"Dilutive Issuance Notice" shall have the meaning set forth in Section 5(b).
 
"Effectiveness Period" shall have the meaning set forth in the Registration
Rights Agreement.
 
"Event of Default" shall have the meaning set forth in Section 8.
 
"Fundamental Transaction" shall have the meaning set forth in Section 5(e).
"Late Fees" shall have the meaning set forth in Section 2(d).
 
"Mandatory Default Amount" means the sum of (i) the greater of (A) 130% of the
outstanding principal amount of this Debenture, plus 100% of accrued and unpaid
interest hereon, or (B) the outstanding principal amount of this Debenture, phis
all accrued and unpaid interest hereon, divided by the Conversion Price on the
date the Mandatory Default Amount is either (a) demanded (if demand or notice is
required to create an Event of Default) or otherwise due or (b) paid in full,
whichever has a lower Conversion Price, multiplied by the VWAP on the date the
Mandatory Default Amount is either (x) demanded or otherwise due or (y) paid in
full, whichever has a higher VWAP, and (ii) all other amounts, costs, expenses
and liquidated damages due in respect of this Debenture.
 
"Orange County Courts" shall have the meaning set forth in Section 9(d). "Notice
of Conversion" shall have the meaning set forth in Section 4(a).
 
"Original Issue Date" means the date of the first issuance of the Debentures,
regardless of any transfers of any Debenture and regardless of the number of
instruments which may be issued to evidence such Debentures.
 
"Permitted Indebtedness" means (a) the indebtedness evidenced by the Debentures,
(b) the Indebtedness existing on the Original Issue Date and set forth on
Schedule 3.1(aa) attached to the Purchase Agreement or specifically set forth in
the SEC Reports (including mortgages, liens and royalties burdening the real
properties), provided that the terms of any such Indebtedness have not been
materially changed from the terms existing on the Closing Date, (c) lease
obligations and purchase money indebtedness (secured only by the assets
purchased with such indebtedness and/or the products of mining related to such
assets), incurred in connection with the acquisition of capital assets, real
property and lease obligations with respect to newly acquired or leased assets,
(d) purchase money indebtedness issued to the seller of any business or assets
(other than cash or cash equivalents) in connection with the acquisition of such
business or assets by the Company from an unaffiliated third party in an arm's
length transaction for not greater than fair market value for such business or
assets, provided that such indebtedness is incurred solely as the payment of the
purchase price for such business or assets, (e) indebtedness that (i) is
expressly subordinate to the Debentures pursuant to a written subordination
agreement with the Purchasers that is acceptable to each Purchaser in its sole
and absolute discretion and (ii) matures at a date later than the Maturity Date;
(f) indebtedness reflected by trade payables incurred in the ordinary course of
business; and (g) surety bonds or other forms of corporate guarantees related to
the operations of the Company incurred in the ordinary course of business.
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
 
"Permitted Lien" means the individual and collective reference to the following:
(a) Liens for royalties, taxes, assessments, federal unpatented mining claim
maintenance fees, and other governmental charges or levies not yet due or Liens
for taxes, assessments federal unpatented mining claim maintenance fees, and
other governmental charges or levies being contested in good faith and by
appropriate proceedings for which adequate reserves (in the good faith judgment
of the management of the Company) have been established in accordance with GAAP;
(b) Liens imposed by law which were incurred in the ordinary course of the
Company's business, such as carriers', warehousemen's and mechanics' Liens,
statutory landlords' Liens, and other similar Liens arising in the ordinary
course of the Company's business, and which (x) do not individually or in the
aggregate materially detract from the value of such property or assets or
materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien; (c) Liens incurred in connection with Permitted
Indebtedness under clause (b) thereunder, and under clauses (c) and (d)
thereunder, provided that such Liens relating to clauses (c) and (d) are not on
any assets of the Company or its Subsidiaries other than the assets or business
so acquired or leased; (d) Liens described in Schedule (aa) to the Purchase
Agreement; and (e) Liens evidenced by mortgages and royalties burdening the real
property or mineral claims of the Company.
 
"Purchase Agreement" means the Securities Purchase Agreement pursuant to which
this Debenture was issued, dated on or about the date hereof, among the Company
and the original purchasers of Debentures
 
"Registration Rights Agreement" means the Registration Rights Agreement, dated
as of the date of the Purchase Agreement, among the Company and the original
Holders, as amended, modified or supplemented from time to time in accordance
with its terms.
 
"Registration Statement" means an effective registration statement under the
Securities Act that registers the resale of all Conversion Shares of the Holder,
names the Holder as a "selling stockholder" therein, and meets the requirements
of the Registration Rights Agreement.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
"Share Delivery Date" shall have the meaning set forth in Section 4(d).
"Subsidiary" shall have the meaning set forth in the Purchase Agreement.
 
 
 
 
A-4

--------------------------------------------------------------------------------

 
 
 
"Threshold Period" shall have the meaning set forth in Section 6(d).
 
"Trading Day" means a day on which the principal Trading Market is open for
business.
 
"Trading Market" means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, OTCQB or the OTC Bulletin
Board.
 
"Transaction Documents" shall have the meaning set forth in the Purchase
Agreement.
 
"VWAP" means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b) if the OTCQB or OTC Bulletin Board is not a Trading
Market, the volume weighted average price of the Common Stock for such date (or
the nearest preceding date) on the OTC Bulletin Board; (c) if the Common Stock
is not then quoted for trading on the OTC Bulletin Board and if prices for the
Common Stock are then reported in the "Pink Sheets" published by Pink Sheets,
LLC (or a similar organization or agency succeeding to its functions of
reporting prices), the most recent closing trading price per share of the Common
Stock so reported; or (d) in all other cases, the fair market value of a share
of Common Stock as determined by an independent appraiser selected in good faith
by the Holder and reasonably acceptable to the Company.
 
Section 2.            Interest; Late Fees.
 
a)            Interest Rate. Interest shall accrue daily on the outstanding
principal amount of this Debenture at a rate per annum equal to 5%.
 
b)            Payment of Interest. On the Maturity Date, the Company shall pay
to the Holder any accrued but unpaid interest hereunder on the aggregate
unconverted and then outstanding principal amount of this Debenture, and on each
Conversion Date the Company shall pay to the Holder any accrued but unpaid
interest hereunder on that portion of the principal amount then being converted,
which amount may be added to and included in the principal amount being so
converted on such date by the Holder.
 
c)            Interest Calculations. Interest shall be calculated on the basis
of a 365-day year and actual days elapsed and shall accrue daily commencing on
the Original Issue Date until payment in full of the outstanding principal,
together with all accrued and unpaid interest, liquidated damages and other
amounts which may become due hereunder, has been made. Interest hereunder will
be paid to the Person in whose name this Debenture is registered on the records
of the Company regarding registration and transfers of this Debenture (the
"Debenture Register").
 

 
A-5

--------------------------------------------------------------------------------

 

 
d)           Late Fees. If the Company fails to pay any accrued and unpaid
interest payable hereunder within three (3) Trading Days following notice of
late payment from the Holder (which may be given orally, by email or any other
manner), then such overdue amount shall entail a late fee at an interest rate
equal to the lesser of 24% per annum or the maximum rate permitted by applicable
law ("Late Fees") which shall accrue daily from the date such interest was
originally due hereunder through and including the date of actual payment in
full.
 
Section 1              Registration of Transfers and Exchanges.
 
a)           Different Denominations. This Debenture is exchangeable for an
equal aggregate principal amount of Debentures of different authorized
denominations, as requested by the Holder surrendering the same. No service
charge will be payable for such registration of exchange.
 
b)           Investment Representations. This Debenture has been issued subject
to certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.
 
c)           Reliance on Debenture Register. Prior to due presentment for
transfer to the Company of this Debenture, the Company and any agent of the
Company may treat the Person in whose name this Debenture is duly registered on
the Debenture Register as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.
 
Section 4.             Conversion.
 
    a)           Voluntary Conversion. At any time after the Original Issue Date
until this Debenture is no longer outstanding, this Debenture shall be
convertible, in whole or in part, into shares of Common Stock at the option of
the Holder, at any time and from time to time (subject to the conversion
limitations set forth in Section 4(c) hereof). The Holder shall effect
conversions by delivering by 4 PM Eastern time to the Company a Notice of
Conversion, the form of which is attached hereto as Annex A (a "Notice of
Conversion"), specifying therein the principal amount of this Debenture to be
converted and the date on which such conversion shall be effected (such date,
the "Conversion  Date"). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date one Trading Day after such
Notice of Conversion is deemed delivered hereunder, and in no event may the
Conversion Date be prior to such date. To effect conversions hereunder, the
Holder shall not be required to physically surrender this Debenture to the
Company unless the entire principal amount of this Debenture, plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Debenture
in an amount equal to the applicable conversion. The Holder and the Company
shall maintain records showing the principal amount(s) converted and the date of
such conversion(s). The Company may deliver an objection to any Notice of
Conversion within 1 Business Day of delivery of such Notice of Conversion. In
the event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error. The Holder, and
any assignee by acceptance of this Debenture, acknowledge and agree that, by
reason of the provisions of this paragraph, following conversion of a portion of
this Debenture, the unpaid and unconverted principal amount of this Debenture
may be less than the amount stated on the face hereof.
 
 
 
A-6

--------------------------------------------------------------------------------

 
 
 
b)           Conversion Price. The "Conversion Price" shall be equal to the
lesser of (a) $0.27 during the six months following the Closing Date, and $.35
thereafter ("Fixed Price") and (b) 70% of the average daily VWAPs for the Common
Stock on the Trading Market during the ten (10) consecutive Trading Days
immediately preceding the applicable Conversion Date on which the Holder elects
to convert all or part of this Debenture, which Conversion Price (including
without limitation the Fixed Price) shall be subject to adjustment as provided
in this Debenture. The Holder shall not convert more than 30% of the initial
principal sum into shares of Common Stock at a price below $.15 during any
calendar month and shall not convert more than 20% of the original principal sum
into shares of Common Stock at a price below $.11 during any calendar month.
 
c)           Forced Conversion. If at any time prior to the Maturity Date, the
Company's Common Stock, as listed on any national securities exchange (including
without limitation the OTC Bulletin Board, and Pink Sheets OTCQX and OTCQB), has
for any twenty (20) consecutive trading-day period (i) an average daily VWAP
price of $1.00 per share or greater as reported by Bloomberg, and (ii) an
average daily trading volume of 100,000 shares or greater as reported by
Bloomberg (any such event, the "Triggering Event"), the Company shall have the
right (but not obligation), to convert the Debenture at the then applicable
Conversion Price on the third Trading Day after notice is provided to the
Holder.
 
d)           Conversion Limitation — Holder's Restriction on Conversion. The
Company shall not affect any conversion of this Debenture, and the Holder shall
not have the right to convert any portion of this Debenture, to the extent that
after giving effect to the conversion set forth on the applicable Notice of
Conversion, the Holder (together with the Holder's Affiliates, and any other
person or entity acting as a group together with the Holder or any of the
Holder's Affiliates) would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Holder and its
Affiliates shall include the number of shares of Common Stock issuable upon
conversion of this Debenture with respect to which such determination is being
made, but shall exclude the number of shares of Common Stock which are issuable
upon (A) conversion of the remaining, unconverted principal amount of this
Debenture beneficially owned by the Holder or any of its Affiliates and (B)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion or exercise
analogous to the limitation contained herein (including, without limitation, any
other Debentures or the Warrants) beneficially owned by the Holder or any of its
Affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 4(c), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.
 
 
 
 
 
A-7

--------------------------------------------------------------------------------

 

 
To the extent that the limitation contained in this paragraph applies, the
determination of whether this Debenture is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
principal amount of this Debenture is convertible shall be in the sole
discretion of the Holder, and the submission of a Notice of Conversion shall be
deemed to be the Holder's determination of whether this Debenture may be
converted (in relation to other securities owned by the Holder together with any
Affiliates) and which principal amount of this Debenture is convertible, in each
case subject to the Beneficial Ownership Limitation. To ensure compliance with
this restriction, the Holder will be deemed to represent to the Company each
time it delivers a Notice of Conversion that such Notice of Conversion has not
violated the restrictions set forth in this paragraph and the Company shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this paragraph, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (A) the Company's most recent periodic or annual
report, as the case may be; (B) a more recent public announcement by the
Company; or (C) a more recent notice by the Company or the Company's transfer
agent setting forth the number of shares of Common Stock outstanding. Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Debenture, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The "Beneficial Ownership Limitation" shall be 9.9%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Debenture held by the Holder. By written notice to the Company, the Holder
may at any time and from time to time increase or decrease (but not below 4.9%)
the Beneficial Ownership Limitation to any other percentage specified in such
notice (or specify that the Beneficial Ownership Limitation shall no longer be
applicable), provided, however, that (A) any such increase (or inapplicability)
shall not be effective until the sixty-first (61st) day after such notice is
delivered to the Company, and (B) any such increase or decrease shall apply only
to the Holder and not to any other holder of Debentures. The provisions of this
paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this paragraph to correct this paragraph (or
any portion hereof) which may be defective or inconsistent with the intended
Beneficial Ownership Limitation herein contained or to make changes or
supplements necessary or desirable to properly give effect to such limitation.
The limitations contained in this paragraph shall apply to a successor holder of
this Debenture.
 
e)           Mechanics of Conversion.
 
i.         Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Debenture to be converted plus any accrued but unpaid interest
thereon ("Conversion Amount"), by (y) the Conversion Price.
 
 
 
A-8

--------------------------------------------------------------------------------

 
 
 
ii.         Delivery of Certificate Upon Conversion. Not later than three
Trading Days after each Conversion Date (the "Share Delivery Date"), the Company
shall deliver, or cause to be delivered, to the Holder a certificate or
certificates representing the Conversion Shares which, on or after the Effective
Date, shall be free of restrictive legends and trading restrictions (other than
those which may then be required by the Purchase Agreement) representing the
number of Conversion Shares being acquired upon the conversion of this Debenture
required to be delivered by the Company under this Section 4 electronically
through the Depository Trust Company or another established clearing corporation
performing similar functions.
 
iii.        Failure to Deliver Certificates. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the third Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Debenture delivered to the Company and the Holder shall promptly return
to the Company the Common Stock certificates representing the principal amount
of this Debenture unsuccessfully tendered for conversion to the Company.
 
iv.       Obligation Absolute; Partial Liquidated Damages. The Company's
obligations to issue and deliver• the Conversion Shares upon conversion of this
Debenture in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder. In the event the Holder of this Debenture shall elect to convert any or
all of the outstanding principal amount hereof, the Company may not refuse
conversion based on any claim that the Holder or anyone associated or affiliated
with the Holder has been engaged in any violation of law, agreement or for any
other reason, unless an injunction from a court, on notice to Holder,
restraining and or enjoining conversion of all or part of this Debenture shall
have been sought and obtained, and the Company posts a surety bond for the
benefit of the Holder in the amount of 150% of the outstanding principal amount
of this Debenture, which is subject to the injunction, which bond shall remain
in effect until the completion of arbitration/litigation of the underlying
dispute and the proceeds of which shall be payable to the Holder to the extent
it obtains judgment. In the absence of such injunction, the Company shall issue
Conversion Shares or, if applicable, cash, upon a properly noticed conversion.
If the Company fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 4(d)(ii) by the second Trading Day after the
Share Delivery Date, the Company shall pay to the Holder, in cash, as liquidated
damages and not as a penalty, for each $1000 of principal amount being
converted, $10 per Trading Day (increasing to $20 per Trading Day on the fifth
Trading Day after such liquidated damages begin to accrue) for each Trading Day
after such second Trading Day after the Share Delivery Date until such
certificates are delivered provided, however, that such delay in the delivery is
the direct result of the intentional actions of the Company. Nothing herein
shall limit a Holder's right to pursue actual damages or declare an Event of
Default pursuant to Section 8 hereof for the Company's failure to deliver
Conversion Shares within the period specified herein and the Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.
 
 
 
 
A-9

--------------------------------------------------------------------------------

 
 
 
v.        Reserved.
 
vi.       Reservation of Shares Issuable Upon Conversion. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Debenture and payment of interest on this Debenture, each as herein
provided, free from preemptive rights or any other actual contingent purchase
rights of Persons other than the Holder (and the other holders of the
Debentures), not less than such aggregate number of shares of the Common Stock
as shall (subject to the terms and conditions set forth in the Purchase
Agreement) be issuable (taking into account the adjustments of Section 5) upon
the conversion of the outstanding principal amount of this Debenture and payment
of interest hereunder. The Company covenants that all shares of Common Stock
that shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable and, if the Registration Statement is then
effective under the Securities Act, shall be registered for public sale in
accordance with such Registration Statement.
 
vii.      Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Debenture. As to
any fraction of a share which Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.
 
viii.     Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of this Debenture shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided that the Company shall
not be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holder of this Debenture and the Company shall not
be required to issue or deliver such certificates unless or until the person or
persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.
 
 
 
 
A-10

--------------------------------------------------------------------------------

 
 
 
Section 5.             Certain Adjustments.
 
a)           Stock Dividends and Stock Splits. Except for shares of Common Stock
issued under the Company's stock option plan or otherwise payable to
consultants, if the Company, at any time while this Debenture is outstanding:
(A) pays a stock dividend or otherwise makes a distribution or distributions
payable in shares of Common Stock on shares of Common Stock or any Common Stock
Equivalents (which, for avoidance of doubt, shall not include any shares of
Common Stock issued by the Company upon conversion of, or payment of interest
on, the Debentures); (B) subdivides outstanding shares of Common Stock into a
larger number of shares; (C) combines (including by way of a reverse stock
split) outstanding shares of Common Stock into a smaller number of shares; or
(D) issues, in the event of a reclassification of shares of the Common Stock,
any shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding any treasury shares of the Company) outstanding
immediately before such event and of which the denominator shall be the number
of shares of Common Stock outstanding immediately after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
 
b)          Reserved.
 
c)          Pro Rata Distributions. If the Company, at any time while this
Debenture is outstanding, distributes to all holders of Common Stock (and not to
the Holders) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security
(other than the Common Stock, which shall be subject to Section 5(b)), then in
each such case the Conversion Price shall be adjusted by multiplying such
Conversion Price in effect immediately prior to the record date fixed for
determination of stockholders entitled to receive such distribution by a
fraction of which the denominator shall be the VWAP determined as of the record
date mentioned above, and of which the numerator shall be such VWAP on such
record date less the then fair market value at such record date of the portion
of such assets or evidence of indebtedness so distributed applicable to 1
outstanding share of the Common Stock as determined by the Board of Directors of
the Company in good faith. In either case the adjustments shall be described in
a statement delivered to the Holder describing the portion of assets or
evidences of indebtedness so distributed or such subscription rights applicable
to 1 share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.
 
 
 
 
A-11

--------------------------------------------------------------------------------

 
 
 
d)           Fundamental Transaction, If, at any time while this Debenture is
outstanding, (A) the Company effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a "Fundamental Transaction"), then, upon any subsequent conversion of this
Debenture, the Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of 1 share of Common Stock (the
"Alternate Consideration"). For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of 1 share of Common Stock in such Fundamental Transaction,
and the Company shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration. If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this Debenture
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new debenture
consistent with the foregoing provisions and evidencing the Holder's right to
convert such debenture into Alternate Consideration. The terms of any agreement
pursuant to which a Fundamental Transaction is effected shall include terms
requiring any such successor or surviving entity to comply with the provisions
of this Section 5(e) and insuring that this Debenture (or any such replacement
security) will be similarly adjusted upon any subsequent transaction analogous
to a Fundamental Transaction.
 
e)           Calculations. All calculations under this Section 5 shall be made
to four decimal places or the nearest I /100th of a share, as the case may be.
For purposes of this Section 5, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding. For purposes of this Section 5, the term Conversion Price shall
include without limitation the Fixed Price and the Floor Price such that such
figures shall be adjusted accordingly upon any adjustment to the Conversion
Price hereunder.
 
f)           Notice to the Holder.
 
 
 
 
A-12

--------------------------------------------------------------------------------

 
 
 
 
i.         Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any provision of this Section 5, the Company shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.
 
ii.         Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution in whatever form) on the Common
Stock, (B) the Company shall declare a special nonrecurring cash dividend on or
a redemption of the Common Stock, (C) the Company shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Debenture, and shall cause to be delivered to the Holder at its last address as
it shall appear upon the Debenture Register, at least 20 calendar days prior to
the applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to convert this Debenture during the
20-day period commencing on the date of such notice through the effective date
of the event triggering such notice.
 
Section 6.           Prepayment. The Company shall have the right to prepay this
Debenture in whole or in part by tender• to the Holder any or the entire
outstanding principal amount plus accrued interest. The Company will provide the
lender with a prepayment notice ten business days in advance of prepayment.
 
Section 7.             Negative Covenants. Provided that the majority in
principal amount of the Debentures have not been converted as provided
hereunder, or the Company has not prepaid and/or retired a majority of the
principal amount of the Debentures, the Company shall not, and shall not permit
any of its subsidiaries (whether or not a Subsidiary on the Original Issue Date)
to, directly or indirectly:
 
 
 
A-13

--------------------------------------------------------------------------------

 

 
a)           other than Permitted Indebtedness, enter into, create, incur,
assume, guarantee or suffer to exist any indebtedness for borrowed money of any
kind, including but not limited to, a guarantee, on or with respect to any of
its property or assets now owned or hereafter acquired or any interest therein
which ranks in priority to the Debentures;
 
b)           other than Permitted Liens, enter into, create, incur, assume or
suffer to exist any Liens of any kind, on or with respect to any of its property
or assets now owned or hereafter acquired or any interest therein or any income
or profits therefrom;
 
c)           amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;
 
d)           pay cash dividends or distributions on any equity securities of the
Company;
 
e)           enter into any transaction with any Affiliate of the Company which
would be required to be disclosed in any public filing with the Commission,
unless such transaction is made on an arm's-length basis and expressly approved
by a majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or enter into any agreement with
respect to any of the foregoing.
 
Section 8.            Events of Default.
 
a)          "Event of Default" means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):
 
i.          any default in the payment of (A) the principal amount of any
Debenture or (B) interest, liquidated damages and other amounts owing to a
Holder on any Debenture, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise) which default, solely in the case of an interest payment or other
default under clause (B) above, is not cured within 3 Trading Days;
 
ii.         the Company shall fail to observe or perform any other covenant or
agreement contained in the Debentures (other than a breach by the Company of its
obligations to deliver shares of Common Stock to the Holder upon conversion,
which breach is addressed in clause (xi) below) which failure is not cured, if
possible to cure, or steps to cure are not taken within the earlier to occur of
(A) 5 Trading Days after notice of such failure sent by the Holder or by any
other Holder and (B) 10 Trading Days after the Company has become or should have
become aware of such failure;
 
 
 
A-14

--------------------------------------------------------------------------------

 
 
 
iii.       a default or event of default (subject to any grace or cure period
provided in the applicable agreement, document or instrument) shall occur under
(A) any of the Transaction Documents or (B) any other material agreement, lease,
document or instrument to which the Company or any Subsidiary is obligated (and
not covered by clause (vi) below);
 
iv.       any representation or warranty made in this Debenture, any other
Transaction Documents, any written statement pursuant hereto or thereto or any
other report, financial statement or certificate made or delivered to the Holder
or any other Holder shall be untrue or incorrect in any material respect as of
the date when made or deemed made;
 
v.        the Company or any Significant Subsidiary shall be subject to a
Bankruptcy Event;
 
vi.        the Company or any Subsidiary shall default on any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced, any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement that (a) involves
an obligation greater than $100,000, whether such indebtedness now exists or
shall hereafter be created, and (b) results in such indebtedness becoming or
being declared due and payable prior to the date on which it would otherwise
become due and payable, and where such default is not being contested in good
faith by the Company;
 
vii.      if at any time the Common Stock shall not be eligible for listing or
quotation for trading on a Trading Market and shall not be eligible to resume
listing or quotation for trading thereon within five (5) Trading Days;
 
viii.     if, during the Effectiveness Period (as defined in the Registration
Rights Agreement), either (a) the effectiveness of the Registration Statement
lapses for any reason or (b) the Holder shall not be permitted to resell
Registrable Securities (as defined in the Registration Rights Agreement) under
the Registration Statement for a period of more than 20 consecutive Trading Days
or 30 non-consecutive Trading Days during any 12 month period;provided, however,
that if the Company is negotiating a merger, consolidation, acquisition or sale
of all or substantially all of its assets or a similar transaction and, in the
written opinion of counsel to the Company, the Registration Statement would be
required to be amended to include information concerning such pending
transaction(s) or the parties thereto which information is not available or may
not be publicly disclosed at the time, the Company shall be permitted an
additional 15 consecutive Trading Days during any 12 month period pursuant to
this Section 8 (a)(x);
 
 
 
A-15

--------------------------------------------------------------------------------

 
 
 
ix.        the Company shall fail for any reason to deliver certificates to a
Holder prior to the seventh Trading Day after a Conversion Date pursuant to
Section 4(d) or the Company shall provide at any time notice to the Holder,
including by way of public announcement, of the Company's intention to not honor
requests for conversions of any Debentures in accordance with the terms hereof;
or
 
b)          Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Debenture, plus accrued but unpaid
interest, liquidated damages and other amounts owing in respect thereof through
the date of acceleration, shall become, at the Holder's election, immediately
due and payable in cash at the Mandatory Default Amount. After the occurrence of
any Event of Default, the interest rate on this Debenture shall accrue at an
interest rate equal to the lesser of 24% per annum or the maximum rate permitted
under applicable law. Upon the payment in full of the Mandatory Default Amount,
the Holder shall promptly surrender this Debenture to or as directed by the
Company. In connection with such acceleration described herein, the Holder need
not provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the Debenture until such time,
if any, as the Holder receives full payment pursuant to this Section 8(b). No
such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.
 
Section 9.             Miscellaneous.
 
a)           Notices. Any and all notices or other communications or deliveries
to be provided by the Holder hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and delivered personally, by
facsimile, by email, or sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, or such other
facsimile number, email address or mailing address as the Company may specify
for such purpose by notice to the Holder delivered in accordance with this
Section 9. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, by email or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of the
Holder appearing on the books of the Company, or if no such facsimile number or
address appears, at the principal place of business of the Holder. Except as may
otherwise be provided herein, any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile or by
email prior to 5:30 p.m. (New York City time) on a Trading Day, with electronic
confirmation of such delivery, (ii) the first Trading Day immediately following
the date of transmission, if such notice or communication is delivered via
facsimile or by email not on a Trading Day or between 5:30 p.m. (New York City
time) and 11:59 p.m. (New York City time) on any date, with electronic
confirmation of such delivery, (iii) the second Business Day following the date
of mailing, if sent by U.S. nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address, facsimile and email address for such notices and
communications shall be as set forth on the signature pages attached to the
Purchase Agreement.
 
 
A-16

--------------------------------------------------------------------------------

 
 
 
b)           Absolute Obligation. Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Debenture at the time, place, and
rate, and in the coin or currency, herein prescribed. This Debenture is a direct
debt obligation of the Company. This Debenture ranks pan passu with all other
Debentures now or hereafter issued under the terms set forth herein.
 
c)           Lost or Mutilated Debenture. If this Debenture shall be mutilated,
lost, stolen or destroyed, the Company shall execute and deliver, in exchange
and substitution for and upon cancellation of a mutilated Debenture, or in lieu
of or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.
 
d)           Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflict of laws thereof. Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, directors, officers, shareholders, employees or agents) shall be
commenced in the state and federal courts sitting in Orange County (the "Orange
County Courts"). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Orange County Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such Orange County Courts, or such Orange County Courts
are improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by applicable
law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Debenture or the transactions
contemplated hereby. If either party shall commence an action or proceeding to
enforce any provisions of this Debenture, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorney's fees and other costs and expenses reasonably incurred in the
investigation, preparation and prosecution of such action or proceeding.
 
 
 
A-17

--------------------------------------------------------------------------------

 
 
 
e)           Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver by
the Company or the Holder must be in writing.
 
f)           Severability. If any provision of this Debenture is invalid,
illegal or unenforceable, the balance of this Debenture shall remain in effect,
and if any provision is inapplicable to any Person or circumstance, it shall
nevertheless remain applicable to all other Persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
violates the applicable law governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum rate of interest
permitted under applicable law. The Company covenants (to the extent that it may
lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law which would prohibit or forgive the Company from
paying all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.
 
g)           Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.
 
h)           Headings. The headings contained herein are for convenience only,
do not constitute a part of this Debenture and shall not be deemed to limit or
affect any of the provisions hereof.
 
i)          Assumption. Any successor to the Company or any surviving entity in
a Fundamental Transaction shall (i) assume, prior to such Fundamental
Transaction, all of the obligations of the Company under this Debenture and the
other Transaction Documents pursuant to written agreements in form and substance
satisfactory to the Holder (such approval not to be unreasonably withheld or
delayed) and (ii) issue to the Holder a new debenture of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Debenture, including, without limitation, having a principal amount and
interest rate equal to the principal amount and the interest rate of this
Debenture and having similar ranking to this Debenture, which shall be
satisfactory to the Holder (any such approval not to be unreasonably withheld or
delayed). The provisions of this Section 9(i) shall apply similarly and equally
to successive Fundamental Transactions and shall be applied without regard to
any limitations of this Debenture.
 
 
 
 
 
A-18

--------------------------------------------------------------------------------

 
 
 
j)           Usury. This Debenture shall be subject to the anti-usury
limitations contained in the Purchase Agreement.
 
*********************
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A-19

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.
 
 

 
TITAN IRON ORE CORP.
         
 
By:
/s/ Andrew Brodkey     Name: Andrew Brodkey     Title: President and CEO        
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A-20

--------------------------------------------------------------------------------

 

ANNEX A
 
NOTICE OF CONVERSION
 
 
The undersigned hereby elects to convert principal under the 5% Convertible
Debenture due October 18, 2013 of Titan Iron Ore Corp., a Nevada corporation
(the "Company"), into shares of common stock (the "Common Stock"), of the
Company according to the conditions hereof, as of the date written below. If
shares of Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any.
 
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Debenture, as determined in
accordance with Section 13(d) of the Exchange Act.
 
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock pursuant to any prospectus. The representations of the
Purchaser as set out in the Securities Purchase Agreement executed by the
Purchaser are true as of the date hereof.
 
Conversion calculations:
 
 

 
Date to Effect Conversion: ___________________________
 
Principal Amount of Debenture to be Converted:
 
Interest Accrued on Account
of Conversion at
Issue: _____________________________                                                                                 
 
Number of shares of Common Stock to be issued: _________
_______________________________________________                                                           
 
Signature:
_______________________________________                                                                                  
 
Name:                     John F.
Baier                                                       
 
Address for Delivery of Common Stock Certificates: _______
           6 E. 87th St. New York, NY
10187                                         
                                                                                                             
 
Or
 
DWAC Instructions:
 
Broker No:                                         
Account No: ________________

 
 
             

 
A-21

--------------------------------------------------------------------------------

 

EXHIBIT B
 
WIRE INSTRUCTIONS FOR SELLER
 
PLEASE WIRE YOUR FUNDS TO THE FOLLOWING
 
Bank:                   Wells Fargo Bank
 
Routing No.:             122 000 247
 
Account No.:            987 584 8757
 
Credit:                   The Marie Baier Foundation, Inc
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
 
NON-AFFILIATION LETTER
 
November 4, 2013
 
Counsel to Titan Iron Ore Corp. Counsel to GEL Properties, LLC Gentlemen:
 
Please let this letter serve as confirmation that the Marie Baler Foundation is
not now, and has not been during the preceding 90 days, an officer, director,
10% or more shareholder of Titan Iron Ore Corp. or in any other way an
"affiliate" (as that term is defined in Rule 144(a)(1) adopted pursuant to the
Securities Act of 1933, as amended) of said issuer.
 
Very Truly yours,
 
The Maire Baier Foundation
 
/s/ John F. Baier                                                 
John F. Baier, President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 